Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4, 6-8, 12, 14, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the thin film transistor array substrate" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 19 objected to because of the following informalities:  
Claim 19 depends on claim 1 and is the same as claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 9, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20120061578 A1) hereafter referred to as Lim
In regard to claim 1 Lim teaches a thin film transistor array substrate for a X-ray detector device  [see Fig. 6 see paragraph 0060, 0030 “Referring to FIG. 6, the photosensitive pixel P' of the X-ray detector panel includes the transistor TR' and the photodiode PD' disposed on a base substrate 211” “Referring to FIG. 1, the X-ray detector panel includes a plurality of photosensitive pixels P arranged in a matrix defined by a plurality of gate lines GL and a plurality of data lines DL”] , comprising: 
a base substrate [“base substrate 211”]; 
a driving thin film transistor [see paragraph 0032 “A first electrode of the photodiode PD is electrically coupled to a drain electrode of the transistor Tr, and a second electrode thereof is electrically coupled to one of a plurality of bias lines BL to which a bias voltage is applied”] disposed over the base substrate; 
a PIN (P type semiconductor-Intrinsic type semiconductor-N type semiconductor) diode [see paragraph 0067 “the photoconductive layer 233 may have a structure in which an n-type silicon layer, an intrinsic silicon layer, and a p-type silicon layer are sequentially stacked on one another. That is to say, the photodiode PD' may be a PIN diode”] configured to be connected to the driving thin film transistor, the PIN diode including a lower electrode [“upper layer 232 of the first electrode of the photodiode PD' is disposed on the lower layer 231 of the first electrode ”], a PIN layer [i.e. photoconductive layer 233], and an upper electrode [“second electrode 234 of the photodiode PD'”]; and 
at least one leakage current blocking layer  [see Fig. 6, see paragraph 0073, 0074 “a region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode is formed of an insulating layer capable of effectively preventing leakage current, and the rest of the interlayer insulating layer 151 or 251 is formed of an insulating layer capable of preventing leakage current to some extent and having barrier characteristics”] configured to cover a side surface of the PIN layer and contact the PIN layer,
but does actually state in Fig. 6 that the X-ray detector is digital .
However see paragraph 0009 “Signals read from each pixel in such a manner are digitized by an ADC, and are finally realized as digital images on a monitor”.
Thus it would be obvious to modify Lim to include that the X-ray detector is digital.
The motivation is that digitized information can be processed more efficiently such as by computing.
In regard to claim 3 Lim does not actually state wherein the at least one leakage current blocking layer is disposed along a side circumference of the PIN layer.  
However see that there are a plurality of pixels and see paragraph 0069 “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”.
Thus it would be obvious to modify Lim to include that  wherein the at least one leakage current blocking layer is disposed along a side circumference of the PIN layer.
The motivation is ease of manufacture that the insulation is a blanket layer thus it is all around the photodiode .
In regard to claim 5 Lim does not actually state wherein the at least one leakage current blocking layer contacts the lower electrode.  
However see that there are a plurality of pixels and see paragraph 0069 “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”.
Thus it would be obvious to modify Lim to include that wherein the at least one leakage current blocking layer contacts the lower electrode.
The motivation is ease of manufacture that the insulation is a bi-layer blanket layer thus it is all around the photodiode .
In regard to claim 9 Lim teaches wherein the at least one leakage current blocking layer is made of different material [see paragraph 0073, 0068 “the region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode may be formed of an insulating layer having a band gap energy of about 8 eV to about 10 eV” “second electrode 234 of the photodiode PD' may be formed of a transparent conductive material, for example, indium tin oxide (ITO), indium zinc oxide (IZO), or the like” “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”] from material of the upper electrode.  
In regard to claim 10 Lim teaches wherein a first side of the leakage current blocking layer contacts the PIN layer [see paragraph 0073 “a region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode is formed of an insulating layer capable of effectively preventing leakage current, and the rest of the interlayer insulating layer 151 or 251 is formed of an insulating layer capable of preventing leakage current to some extent and having barrier characteristics”] and a second side of the leakage current blocking layer contacts an insulating layer.  
In regard to claim 19 Lim teaches wherein the at least one leakage current blocking layer is made of different material [see paragraph 0073, 0068 “the region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode may be formed of an insulating layer having a band gap energy of about 8 eV to about 10 eV” “second electrode 234 of the photodiode PD' may be formed of a transparent conductive material, for example, indium tin oxide (ITO), indium zinc oxide (IZO), or the like” “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”]from material of the upper electrode.  

Claim 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim 
In regard to claim 11  [see 112 rejection] Lim teaches a X-ray detector device [see Fig. 6 see paragraph 0060, 0030 “Referring to FIG. 6, the photosensitive pixel P' of the X-ray detector panel includes the transistor TR' and the photodiode PD' disposed on a base substrate 211” “Referring to FIG. 1, the X-ray detector panel includes a plurality of photosensitive pixels P arranged in a matrix defined by a plurality of gate lines GL and a plurality of data lines DL”] , comprising: 
a base substrate [“base substrate 211”];  
a driving thin film transistor [see paragraph 0032 “A first electrode of the photodiode PD is electrically coupled to a drain electrode of the transistor Tr, and a second electrode thereof is electrically coupled to one of a plurality of bias lines BL to which a bias voltage is applied”] disposed over the base substrate; 
a PIN (P type semiconductor-Intrinsic type semiconductor-N type semiconductor) diode [see paragraph 0067 “the photoconductive layer 233 may have a structure in which an n-type silicon layer, an intrinsic silicon layer, and a p-type silicon layer are sequentially stacked on one another. That is to say, the photodiode PD' may be a PIN diode”] configured to be connected to the driving thin film transistor, the PIN diode including a lower electrode [“upper layer 232 of the first electrode of the photodiode PD' is disposed on the lower layer 231 of the first electrode ”], a PIN layer [i.e. photoconductive layer 233], and an upper electrode [“second electrode 234 of the photodiode PD'”];  and 
at least one leakage current blocking layer [see Fig. 6, see paragraph 0073, 0074 “a region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode is formed of an insulating layer capable of effectively preventing leakage current, and the rest of the interlayer insulating layer 151 or 251 is formed of an insulating layer capable of preventing leakage current to some extent and having barrier characteristics”] configured to cover a side surface of the PIN layer and contact the PIN layer; and 
a scintillator layer [see paragraph 0072 “scintillator layer 290”] disposed above the thin film transistor array substrate 
but does actually state in Fig. 6 that the X-ray detector device is a digital X-ray detector device.
However see paragraph 0009 “Signals read from each pixel in such a manner are digitized by an ADC, and are finally realized as digital images on a monitor”.
Thus it would be obvious to modify Lim to include that  the X-ray detector device is a digital X-ray detector device.
The motivation is that digitized information can be processed more efficiently such as by computing.
In regard to claim 13 Lim does not actually state wherein the at least one leakage current blocking layer is disposed along a side circumference of the PIN layer.  
However see that there are a plurality of pixels and see paragraph 0069 “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”.
Thus it would be obvious to modify Lim to include that  wherein the at least one leakage current blocking layer is disposed along a side circumference of the PIN layer. 
The motivation is ease of manufacture that the insulation is a blanket layer thus it is all around the photodiode .
In regard to claim 15 Lim does not actually state wherein the at least one leakage current blocking layer contacts the lower electrode.  
However see that there are a plurality of pixels and see paragraph 0069 “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”.
Thus it would be obvious to modify Lim to include that wherein the at least one leakage current blocking layer contacts the lower electrode. 
The motivation is ease of manufacture that the insulation is a bi-layer blanket layer thus it is all around the photodiode .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim 
In regard to claim 20 Lim teaches a method for manufacturing a thin film transistor array substrate for a X-ray detector device [see Fig. 6 see paragraph 0060, 0030 “Referring to FIG. 6, the photosensitive pixel P' of the X-ray detector panel includes the transistor TR' and the photodiode PD' disposed on a base substrate 211” “Referring to FIG. 1, the X-ray detector panel includes a plurality of photosensitive pixels P arranged in a matrix defined by a plurality of gate lines GL and a plurality of data lines DL”] , comprising: 
forming a driving thin film transistor [see paragraph 0032 “A first electrode of the photodiode PD is electrically coupled to a drain electrode of the transistor Tr, and a second electrode thereof is electrically coupled to one of a plurality of bias lines BL to which a bias voltage is applied”] above a base substrate [“base substrate 211”];  
forming a lower electrode [“upper layer 232 of the first electrode of the photodiode PD' is disposed on the lower layer 231 of the first electrode ”] electrically connected to [see Fig. 6] the driving thin film transistor; 
forming a PIN (P type semiconductor-Intrinsic type semiconductor-N type semiconductor) layer [see paragraph 0067 “the photoconductive layer 233 may have a structure in which an n-type silicon layer, an intrinsic silicon layer, and a p-type silicon layer are sequentially stacked on one another. That is to say, the photodiode PD' may be a PIN diode”] and an upper electrode [“second electrode 234 of the photodiode PD'”] above the lower electrode; 
forming a leakage current blocking layer [see Fig. 6, see paragraph 0073, 0074 “a region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode is formed of an insulating layer capable of effectively preventing leakage current, and the rest of the interlayer insulating layer 151 or 251 is formed of an insulating layer capable of preventing leakage current to some extent and having barrier characteristics”] to contact the PIN layer and cover a side surface of the PIN layer; and 
forming a bias electrode [“bias line 263 may contact the second electrode 234 of the photodiode PD' via the second contact hole 254”] on the upper electrode.
but does actually state in Fig. 6 that the X-ray detector device is a digital X-ray detector device.
However see paragraph 0009 “Signals read from each pixel in such a manner are digitized by an ADC, and are finally realized as digital images on a monitor”.
Thus it would be obvious to modify Lim to include that  the X-ray detector device is a digital X-ray detector device.
The motivation is that digitized information can be processed more efficiently such as by computing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818